         Case 1:19-cr-02032-SMJ    ECF No. 117   filed 10/04/19   PageID.351 Page 1 of 14



                                                                              FILED IN THE
1                                                                         U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


2                                                                    Oct 04, 2019
                                                                         SEAN F. MCAVOY, CLERK
3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                    No. 1:19-CR-02032-SMJ-01
5                                                     1:19-CR-02032-SMJ-02
                                  Plaintiff,
6                                                 ORDER GRANTING SECOND
                   v.
                                                  MOTION TO CONTINUE AND
7                                                 RULING ON PRETRIAL
     JAMES DEAN CLOUD (01) and                    MOTIONS
8    DONOVAN QUINN CARTER
     CLOUD (02),                                  AMENDED1 CASE
9                                                 MANAGEMENT ORDER
                                  Defendants.
10

11

12           Before the Court, without oral argument, are Defendant James Dean Cloud’s

13   (01) Unopposed Motion to Continue, ECF No. 99, in which Defendant Donovan

14   Quin Carter Cloud (02) joins, ECF No. 107, as supplemented by Defendant Cloud

15   (02)’s Proposed Case Management Deadlines, ECF No. 112 (collectively, the “Joint

16   Motion to Continue”). Also before the Court, without oral argument, are Defendant

17   Cloud (02)’s Motion In Limine and Request Additional Time to Request a Daubert

18   Hearing, ECF No. 93, Motion for Production of 404(b) Evidence, ECF No. 94,

19
     1
20       This Order amends and supersedes in part the Court’s most recent July 22, 2019
     Case Management Order, ECF No. 79.
     ORDER GRANTING SECOND MOTION TO CONTINUE AND RULING ON
     PRETRIAL MOTIONS - 1
      Case 1:19-cr-02032-SMJ     ECF No. 117     filed 10/04/19   PageID.352 Page 2 of 14




1    Motion for Bill of Particulars, ECF No. 95, and Response to the Government’s

2    Notice of Intent to Introduce Evidence Pursuant to Fed. R. Evid. 404(b), ECF No.

3    103, which the Court construes as a motion in limine to exclude the evidence

4    identified by the Government’s Notice of Intent to Introduce Evidence Pursuant to

5    Fed. R. Evid. 404(b), ECF No. 92. Having considered the motions and related

6    filings, as well as the record in this matter, the Court is fully informed, and sees no

7    need for oral argument. The Court addresses each of the motions in turn.

8    A.    Joint Motion to Continue

9          Counsel for both Defendants request a continuance of the pretrial motions

10   filing deadline, the pretrial conference, and the trial, to allow more time to obtain

11   and review discovery, investigate the case, retain experts as needed, prepare pretrial

12   motions, and prepare for trial. ECF Nos. 99, 107 & 112. Both Defendants support

13   the motion for the articulated reasons. ECF Nos. 113, 116. The Government is not

14   opposed to the requested continuance. ECF No. 99 at 1; ECF No. 101 at 2. The

15   parties have reached agreement on proposed case management deadlines, including

16   for the pretrial conference and trial date. ECF No. 112.

17         The Indictment was filed for Defendants (01) and (02) on June 11, 2019. ECF

18   No. 17. The Superseding Indictment was filed on July 17, 2019, ECF No. 59. John

19   B. McEntire appeared on behalf of Defendant Cloud (01) on June 11, 2019, ECF

20   No. 15, and Lorinda M. Youngcourt appeared on his behalf on July 9, 2019, ECF


     ORDER GRANTING SECOND MOTION TO CONTINUE AND RULING ON
     PRETRIAL MOTIONS - 2
      Case 1:19-cr-02032-SMJ     ECF No. 117    filed 10/04/19   PageID.353 Page 3 of 14




1    No. 49. Richard A. Smith and Michael S. Prince appeared on behalf of Defendant

2    Cloud (02) on June 19, 2019. ECF Nos. 33, 34.

3          To ensure all defense counsel are afforded adequate time to obtain and review

4    discovery, investigate the case, retain experts as needed, prepare pretrial motions,

5    and prepare for trial, the Court grants the motion, extends the pretrial motions

6    deadline, and resets the currently-scheduled pretrial conference and trial dates. The

7    Court finds that Defendants’ continuance requests are knowing, intelligent, and

8    voluntary, and that the ends of justice served by granting a continuance outweigh

9    the best interest of the public and Defendants in a speedy trial. The delay resulting

10   from the Joint Motion to Continue is therefore excluded under the Speedy Trial Act.

11         Counsel are advised that successive continuance requests will be closely

12   scrutinized for the necessity of more time to effectively prepare, taking into account

13   the exercise of due diligence.

14         Having considered the parties’ proposed case schedule and deadlines, the

15   Court below enters an Amended Case Management Order (“CMO”), which sets

16   forth the deadlines, hearings, and requirements the parties will observe in this

17   matter. To the extent this Order conflicts with any previously-entered Orders in this

18   matter, this Order shall govern. All counsel are expected to carefully read and abide

19   by this Order and such provisions of the current CMO which have not been

20   superseded hereby. The Court will grant relief from the requirements in this Order


     ORDER GRANTING SECOND MOTION TO CONTINUE AND RULING
     ON PRETRIAL MOTIONS - 3
      Case 1:19-cr-02032-SMJ      ECF No. 117    filed 10/04/19   PageID.354 Page 4 of 14




1    only upon motion and good cause shown.

2    B.    Defendant Cloud (02)’s Motion In Limine and Request Additional Time
           to Request a Daubert Hearing
3
           Defendant Cloud (02) filed a motion requesting several forms of pretrial
4
     relief, ECF No. 93. The Court briefly addresses each in turn.
5
           1.     Motion to Extend the Deadline to Request a Daubert Hearing
6
           Defendant Cloud (02) requests an extension of the deadline to request a
7
     Daubert hearing set by the Court’s July 22, 2019 Amended Case Management
8
     Order, ECF No. 79. ECF No. 93 at 2–3. The Court now grants the Joint Motion to
9
     Continue, which includes an extension of the deadline to request a Daubert hearing.
10
     Accordingly, the Court denies this aspect of the motion as moot.
11
           2.     Motion to Exclude “Overview Testimony”
12
           Defendant Cloud (02) moves to prohibit the Government from introducing
13
     prohibited hearsay at trial by eliciting “overview testimony” from investigating
14
     police officers. ECF No. 93 at 3–4. The Court finds that it would be inappropriate
15
     to weigh the merits of this motion at this early stage, while discovery is still ongoing
16
     and the case may continue to evolve; resolving the issue will be more appropriate
17
     closer to the new April 27, 2020 trial date. Accordingly, the Court reserves ruling
18
     on this aspect of the motion. Either Defendant may renew the motion ahead of the
19
     newly-scheduled pretrial conference.
20


     ORDER GRANTING SECOND MOTION TO CONTINUE AND RULING
     ON PRETRIAL MOTIONS - 4
      Case 1:19-cr-02032-SMJ     ECF No. 117    filed 10/04/19   PageID.355 Page 5 of 14




1          3.     Motion to Exclude Statements of Co-Conspirators

2          Defendant Cloud (02) also moves to exclude the statements of potential co-

3    conspirators “until it is determined that any proposed statement meets the

4    requirements of FRE 801(d)(2).” Id. at 4. This aspect of the motion appears to do

5    no more than ask the Court to enforce the Federal Rules of Evidence. Moreover,

6    resolving any issues related to the admissibility of co-conspirator statements will be

7    more appropriate closer to the new pretrial conference date. Accordingly, the Court

8    reserves ruling on this aspect of the motion. Either Defendant may renew the motion

9    ahead of the newly-scheduled pretrial conference.

10         4.     Motion to Exclude Testimony of Undisclosed Expert Witnesses

11         Defendant Cloud (02) also moves to “prohibit any opinion testimony by any

12   person who has not previously been identified as an expert and/or who the

13   Government has failed to provide discovery.” Id. at 5. As the deadline to produce

14   discovery and identify expert witnesses is now extended, the Court denies this

15   aspect of the motion as moot.

16         5.     Motion to Exclude Testifying Witnesses from the Courtroom

17         Defendant Cloud (02) also moves to exclude testifying witnesses from the

18   Courtroom during trial. The Court finds that resolving this aspect of the motion will

19   be more appropriate closer to the new April 27, 2020 trial date. Accordingly, the

20


     ORDER GRANTING SECOND MOTION TO CONTINUE AND RULING
     ON PRETRIAL MOTIONS - 5
      Case 1:19-cr-02032-SMJ     ECF No. 117     filed 10/04/19   PageID.356 Page 6 of 14




1    Court reserves ruling on this aspect of the motion. Either Defendant may renew the

2    motion ahead of the newly-scheduled pretrial conference.

3          6.     Motion for Leave to File Additional Motions In Limine

4          Defendant Cloud (02) also “reserves the right to file additional motions in

5    limine should the need arise prior to trial.” Id. at 6. As the deadline to file motions

6    in limine is now extended, the Court denies this aspect of the motion as moot.

7    C.    Motion for Production of 404(b) Evidence

8          Defendant Cloud (02) moves the Court for an order compelling the

9    Government to produce and designate evidence it intends to offer at trial under

10   Federal Rule of Evidence 404(b). ECF No. 94. On September 10, 2019, the

11   Government filed a notice of its intent to offer some evidence potentially

12   implicating Rule 404(b). ECF No. 92. For this reason, and because the deadline to

13   file 404(b) notices is now extended, the Court denies this motion as moot.

14   D.    Motion for Bill of Particulars

15         Defendant Cloud (02) moves for a bill of particulars as to Count 4 of the

16   Superseding Indictment, charging both Defendants with kidnapping in violation of

17   18 U.S.C. § 1201(a)(2). ECF No. 95 at 5. Specifically, Count 4 charges that:

18

19

20


     ORDER GRANTING SECOND MOTION TO CONTINUE AND RULING
     ON PRETRIAL MOTIONS - 6
         Case 1:19-cr-02032-SMJ   ECF No. 117    filed 10/04/19   PageID.357 Page 7 of 14




1                  On or about June 8, 2019, in the Eastern District of
                   Washington, the Defendants, DONOVAN QUINN
2                  CARTER CLOUD and JAMES DEAN CLOUD, both
                   Indians, who were not parents, grandparents, brothers,
3                  sisters, aunts, uncles, or individuals having legal custody
                   of Minor A, did unlawfully kidnap, abduct, confine, and
4                  seize a person identified as Minor A, who had not then
                   attained the age of eighteen years, all within the
5                  boundaries of the Yakama Nation Indian Reservation, in
                   Indian Country; in violation of 18 U.S.C. §§ 1201(a)(2),
6                  (g)(1), and 3559(f)(2), 2.

7    ECF No. 59 at 3. Defendant Cloud (02) argues that Count 4 “does not provide the

8    Defendant reasonable certainty of the nature of the accusation against him” because

9    it omits the statutory language that he “h[eld] for ransom or reward or otherwise”2

10   the identified minor victim. Id. at 4 (citing 18 U.S.C. § 1201(a)).

11           Under Federal Rule of Criminal Procedure 7(f), the Court may order the

12   Government to produce a bill of particulars “to minimize the danger of surprise at

13   trial and to provide sufficient information on the nature of the charges to allow

14   preparation of a defense.” United States v. Mitchell, 744 F.2d 701, 705 (9th Cir.

15   1984) (citing Will v. United States, 389 U.S. 90, 98–99 (1967)). “These purposes

16

17
     2
       18 U.S.C. § 1201(a)(2) provides in full: “Whoever unlawfully seizes, confines,
18   inveigles, decoys, kidnaps, abducts, or carries away and holds for ransom or reward
     or otherwise any person, except in the case of a minor by the parent thereof, when[]
19   any such act against the person is done within the special maritime and territorial
     jurisdiction of the United States[] shall be punished by imprisonment for any term
20
     of years or for life and, if the death of any person results, shall be punished by death
     or life imprisonment.”
     ORDER GRANTING SECOND MOTION TO CONTINUE AND RULING ON
     PRETRIAL MOTIONS - 7
      Case 1:19-cr-02032-SMJ      ECF No. 117     filed 10/04/19   PageID.358 Page 8 of 14




1    are served if the indictment itself provides sufficient details of the charges and if

2    the Government provides full discovery to the defense.” Id.

3          Kidnapping under § 1201(a)(2) is a general intent crime, and therefore, “the

4    prosecution need not prove that the defendant committed the kidnapping for any

5    particular purpose.” United States v. Sneezer, 983 F.2d 920, 922 (9th Cir. 1992).

6    Thus, although the words “held for ransom or reward or otherwise” are not

7    “surplusage, . . . ‘involuntariness of seizure and detention . . . is the very essence of

8    the crime of kidnaping.’” Gawne v. United States, 409 F.2d 1399, 1403 (9th Cir.

9    1969) (quoting Chatwin v. United States, 326 U.S. 455, 464 (1946)). Moreover, as

10   one court held, “it is difficult to see how the addition of the words ‘for ransom or

11   reward or otherwise’ would have added anything to the indictment because

12   obviously ‘otherwise’ comprehends any purpose at all.” Clinton v. United States,

13   260 F.2d 824, 825 (5th Cir. 1958) (cited approvingly in Gawne, 409 F.2d at 1403)).

14   The same is true here, and thus Defendant Cloud (02)’s argument that “the

15   Government has failed to even include [this] statutory language in the indictment”

16   is unavailing. ECF No. 108 at 2.

17         The parties agree that the Government has produced more than 4000 pages

18   of discovery, and the Government contends that “all known police reports

19   documenting the carjacking/kidnapping have been provided in discovery.” ECF No.

20   100 at 4. The Government also states that it continues to produce discovery “upon

     ORDER GRANTING SECOND MOTION TO CONTINUE AND RULING
     ON PRETRIAL MOTIONS - 8
         Case 1:19-cr-02032-SMJ   ECF No. 117     filed 10/04/19   PageID.359 Page 9 of 14




1    receipt.” ECF No. 101 at 1. Even so, Defendant Cloud (02) suggests that “a bill of

2    particulars identifying the alleged ‘holding’ and motive and purpose of the

3    [kidnapping] is particularly appropriate in this case given the similarity of [the] facts

4    and circumstances regarding the Government’s charges of carjack and kidnap.”

5    ECF No. 108 at 2.

6            The Court finds that a bill of particulars is unnecessary. For one thing, as set

7    out above, the purpose or motivation for which Defendants engaged in the alleged

8    kidnapping is not an essential element of the crime charged, and therefore additional

9    detail as to the Government’s theory is unnecessary. This result is unchanged by

10   any potential overlap between the kidnapping and carjacking charges. More

11   importantly, the Court finds that a bill of particulars is unnecessary where, as here,

12   the indictment provides sufficient detail as to the essential elements of the

13   kidnapping charge, and where the Government has provided Defendants with full

14   discovery and will continue to do so. Mitchell, 744 F.2d at 705 (citing Will, 389

15   U.S. at 98–99). Accordingly, Defendant Cloud (02)’s Motion for Bill of Particulars,

16   ECF No. 95, is denied.

17   E.      Motion to Exclude 404(b) Evidence

18           Finally, Defendant Cloud (02) filed a Response to the Government’s Notice

19   of Intent to Introduce Evidence Pursuant to Fed. R. Evid. 404(b), ECF No. 103. The

20   Court construes this as a motion in limine to exclude the evidence identified by the


     ORDER GRANTING SECOND MOTION TO CONTINUE AND RULING
     \

     ON PRETRIAL MOTIONS - 9
     Case 1:19-cr-02032-SMJ      ECF No. 117    filed 10/04/19   PageID.360 Page 10 of 14




1    Government’s Notice of Intent to Introduce Evidence Pursuant to Fed. R. Evid.

2    404(b), ECF No. 92.

3           The Government has indicated its intent to offer evidence of events at an

4    address in White Swan, Washington, the scene of several alleged homicides. ECF

5    No. 92 at 1–5. The Government contends that such evidence is “inextricably

6    intertwined” with evidence of the crimes for which Defendants are charged—

7    kidnapping and carjacking—because the Government contends the charged crimes

8    were motivated by a desire to flee the scene of the uncharged homicides. Id. The

9    Government also contends that the evidence is admissible over a Rule 404(b)

10   objection because it will be used to “establish motive, opportunity, intent, and plan.”

11   Id. at 5.

12          Defendant Cloud (02) objects that evidence from the scene of the uncharged

13   homicides should be excluded because it is not inextricably intertwined with the

14   kidnapping and carjacking charges; because the evidence does not meet the test for

15   admissibility under Rule 404(b); and because the probative value of the evidence is

16   outweighed by its prejudicial effect. ECF No. 103 at 1–6.

17          The Court finds that at this time, ruling on the admissibility of evidence from

18   the scene of the uncharged homicides would be premature. Discovery is ongoing,

19   and as the case evolves, the nature, import, and admissibility of the evidence in

20   question may change. Resolving this issue, to the extent it remains necessary to do


     ORDER GRANTING SECOND MOTION TO CONTINUE AND RULING
     ON PRETRIAL MOTIONS - 10
     Case 1:19-cr-02032-SMJ      ECF No. 117     filed 10/04/19   PageID.361 Page 11 of 14




1    so, would be more appropriate at the newly set pretrial conference, where an

2    evidentiary hearing may be necessary. Accordingly, the Court reserves ruling on

3    this motion. Either Defendant may renew the motion ahead of the newly-scheduled

4    pretrial conference.

5          Accordingly, IT IS HEREBY ORDERED:

6          1.     The Joint Motion to Continue, ECF Nos. 99, 107 & 112 is

7                 GRANTED.

8          The Court finds, given defense counsel’s need for time to obtain and review

9    discovery, investigate the case, retain experts as needed, prepare pretrial motions,

10   and prepare for trial, that failing to grant a continuance would result in a miscarriage

11   of justice and would deny defense counsel the reasonable time necessary for

12   effective preparation, taking into account the exercise of due diligence. See 18

13   U.S.C. § 3161(h)(7)(B)(i), (iv). The Court, therefore, finds the ends of justice served

14   by granting a continuance in this matter outweigh the best interest of the public and

15   Defendants in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

16         Original CMO. Counsel must review the provisions of the original June 18,

17   2019 CMO, ECF No. 31, and abide by those procedures which remain in full force

18   and effect and are incorporated herein except for the new compliance deadlines in

19   the following Summary of Amended Deadlines.

20         Pretrial Conference. The pretrial conference currently set for October 8,


     ORDER GRANTING SECOND MOTION TO CONTINUE AND RULING ON
     PRETRIAL MOTIONS - 11
     Case 1:19-cr-02032-SMJ     ECF No. 117    filed 10/04/19   PageID.362 Page 12 of 14




1    2019 is STRICKEN and RESET for March 17, 2020 at 9:30 AM in YAKIMA.

2    At this hearing, the Court will hear ALL pretrial motions that are noted for oral

3    argument.

4         Pretrial conferences are scheduled to last no more than thirty (30) minutes,

5    with each side allotted fifteen (15) minutes to present their own motions and resist

6    motions by opposing counsel. If any party anticipates requiring longer than fifteen

7    (15) minutes, that party must notify the Courtroom Deputy at least seven (7) days

8    prior to the hearing. Any party who fails to provide this notice will be limited to

9    fifteen (15) minutes.

10        Trial. The current trial date of October 28, 2019 is STRICKEN and RESET

11   to April 27, 2020, at 9:00 AM in YAKIMA. The final pretrial conference will

12   begin at 8:30 AM.

13        Pursuant to 18 U.S.C. § 3161(h)(7)(B)(i) and (iv), the Court DECLARES

14   EXCLUDABLE from Speedy Trial Act calculations the period from September

15   14, 2019, the date defense counsel moved to continue, through April 27, 2020, the

16   new trial date, as the period of delay granted for adequate preparation by counsel.

17   Summary of Amended Deadlines

18    Disclose all discovery                                     January 16, 2020
      Provide alibi notices                                      January 16, 2020
19    File Rule 404(b) and 609 notices                           January 16, 2020
      Produce Rule 16 expert witness summaries                   January 23, 2020
20


     ORDER GRANTING SECOND MOTION TO CONTINUE AND RULING
     ON PRETRIAL MOTIONS - 12
     Case 1:19-cr-02032-SMJ    ECF No. 117    filed 10/04/19   PageID.363 Page 13 of 14




1     All pretrial motions, including discovery
      motions, Daubert motions, and motions in                  February 18, 2020
2     limine, filed
      PRETRIAL CONFERENCE                                         March 17, 2020
3     Deadline for motions to continue trial                   9:30 AM - YAKIMA
      CIs’ identities and willingness to be interviewed
4                                                                 April 13, 2020
      disclosed to Defendant (if applicable)
      Grand jury transcripts produced to Defendant
5                    Case Agent:                                  April 13, 2020
                     CIs:                                         April 13, 2020
6                    Other Witnesses:                             April 13, 2020
      Exhibit lists filed and emailed to the Court                April 20, 2020
7
      Witness lists filed and emailed to the Court                April 20, 2020
8     Trial briefs, jury instructions, verdict forms, and
                                                                  April 17, 2020
      requested voir dire filed and emailed to the Court
9     Exhibit binders delivered to all parties and to the
                                                                  April 17, 2020
      Court
10    Delivery of JERS-compatible digital evidence
                                                                  April 17, 2020
      files to the Courtroom Deputy
11    Trial notices filed with the Court                          April 17, 2020
      Technology readiness meeting (in-person)                    April 20, 2020
12
                                                                  April 27, 2020
      JURY TRIAL
13                                                             9:00 AM - YAKIMA

14

15        2.     Defendant Cloud (02)’s Motion In Limine and Request Additional

16               Time to Request a Daubert Hearing, ECF No. 93, is DENIED IN

17               PART AS MOOT and the Court RESERVES RULING in part, as

18               explained above, subject to either Defendant’s ability to renew the

19               motions at the time of the rescheduled pretrial conference.

20        3.     Defendant Cloud (02)’s Motion for Production of 404(b) Evidence,


     ORDER GRANTING SECOND MOTION TO CONTINUE AND RULING
     ON PRETRIAL MOTIONS - 13
     Case 1:19-cr-02032-SMJ    ECF No. 117    filed 10/04/19   PageID.364 Page 14 of 14




1                ECF No. 94, is DENIED AS MOOT.

2          4.    Defendant Cloud (02)’s Motion for Bill of Particulars, ECF No. 95, is

3                DENIED.

4          5.    The Court RESERVES RULING on Defendant Cloud (02)’s

5                Response to the Government’s Notice of Intent to Introduce Evidence

6                Pursuant to Fed. R. Evid. 404(b), ECF No. 103, which the Court

7                construes as a motion in limine to exclude the evidence identified by

8                the Government’s Notice of Intent to Introduce Evidence Pursuant to

9                Fed. R. Evid. 404(b), ECF No. 92.

10         6.    Because the Court has resolved all pending motions set for hearing, the

11               pretrial conference and motions hearings set for October 8, 2019 is

12               STRICKEN.

13         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

14   provide copies to all counsel, the U.S. Probation Office, and the U.S. Marshals

15   Service.

16         DATED this 4th day of October 2019.

17                     ______________________________
                       SALVADOR MENDOZA, JR.
18                     United States District Judge

19

20


     ORDER GRANTING SECOND MOTION TO CONTINUE AND RULING
     ON PRETRIAL MOTIONS - 14
